Citation Nr: 1736099	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for left carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Board remanded the Veteran's claim for additional development. His claim has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left hand CTS is characterized by severe incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent are not met for the Veteran's left hand CTS. 38 U.S.C.A. §§ 11555107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Codes (DC) 8515 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in May 2016, the Board remanded the left CTS increased rating issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's CTS is rated under DC 8515 for paralysis of the median nerve. Ratings are for mild, moderate, severe, and complete based on involvement of the major hand or the minor hand . 

The Board notes that the Veteran is right handed, and as such, the Veteran's disability is to be rated on the minor scale under DC 8515.

The following ratings are applicable:

* mild incomplete paralysis warrants a 10 percent rating; 
* moderate incomplete paralysis warrants a 20 percent rating; 
* severe incomplete paralysis warrants a 40 percent rating; and
* complete paralysis warrants a 60 percent rating.

Complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

A. Rating in Excess of 40 percent

The Veteran received a VA examination in May 2012. The examiner noted that the Veteran had constant moderate pain in the left upper extremity, mild numbness, as well as mild paresthesias and/or dysethesias. Wrist extension and flexion were recorded as normal during the exam, and no evidence of muscle atrophy was found. The examiner found decreased sensation during testing for light touch in the hand and fingers on the left side. The examiner also found no trophic changes. The examiner assessed the Veteran to have moderate incomplete paralysis of the median nerve on the left side.

The Veteran received another VA examination in June 2016. The examiner noted that the Veteran experienced constant severe pain, intermittent severe pain, paresthesias and/or dysethesias, and numbness in the left upper extremity. The examiner noted decreased wrist flexion and extension on the left side, as well as weakened group and pinch (thumb to index finger) on the left side. The examiner observed muscle atrophy at the thenar eminence and hyperthesia of digits 1-4. The examiner found trophic changes as well. The examiner stated that there was severe incomplete paralysis of the median nerve on the left side. The examiner also found that the Veteran made constant use of a wrist brace and desensitization glove. The examiner stated that nerve conduction studies provide positive evidence of worsening of the Veteran's left median neuropathy. The examiner stated the neuropathy is now profoundly severe with no media motor response or sensory respond at digit I or III, and that now the Veteran's condition has clinically worsened, with constant numbness and severe atrophy at the abductor pollicis brevis.

Significantly, the June 2016 examiner found that there was severe incomplete paralysis of the median nerve. The examiner did not conclude that the Veteran's CTS was characterized by complete paralysis of the median nerve. According to DC 8515, severe incomplete paralysis warrants a 40 percent rating. A 60 percent rating on the minor side is not warranted unless there is complete paralysis. At this point in time, the evidence establishes no more than severe incomplete paralysis.

Therefore, to the extent that the evidence of record documents some of the symptoms included in the individual rating criteria for an increased 60 percent disability rating, the Board finds it highly probative that such symptoms have not resulted in overall impairment to the required level of severity so as to warrant an increased disability rating.

Thus, the Board finds that an increased disability rating for the Veteran's left hand CTS is not warranted. The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


ORDER

Entitlement to a rating in excess of 40 percent for left carpal tunnel syndrome (CTS) is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


